Case 2:13-cV-O4663-.]S Document 201 Filed 11/07/18 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BLUE CROSS BLUE SHIELD
ASSOCIATION, et al. CIVIL ACTION No. 2:13-cv-4663-JS

Plaintiffs,
v.
GLAXOSMITHKLINE LLC,

Defendant.

 

 

DEFENDANT GLAXOSMITHKLINE LLC’S MOTION FOR SUMMARY JUDGMENT

Defendant GlaxoSmithKline LLC (“GSK”), by and through its undersigned attorneys,
hereby moves, pursuant to Federal Rule of Civil Procedure 56, for summary judgment on all
claims in the above-captioned action. In support of its Motion, GSK incorporates herein the

accompanying Memorandurn of Law; Statement of Undisputed Material Facts; and Appendix of

Exhibits.
WHEREFORE, GSK respectfully requests that the Court enter the proposed Order

granting summary judgment in the above-captioned action.

DMEAST #35851966 v1

Case 2:13-cV-O4663-.]S Document 201 Filed 11/07/18 Page 2 of 3

November 7, 2018

§u,<%

David H. Pittinsky

Leslie E. John

Edward D. Rogers

William B. lgoe

BALLARD SPAHR LLP
1735 Market Street, Slst Floor
Philadelphia, PA 19103
Phone: 215-665-8500

St'ephen J . KastenTrg

Mark H. Lynch (pro hac vice)
Matthew J. O’Connor (pro hac vice)
COVINGTON & BURLING LLP
One CityCenter

850 Tenth Street NW

Washington, DC 20001

Phone: 202-662-6000

Attorneys for Defendant,
GlaxoSmithKline LLC

DMEAST #35851966 v1

W. Mark Lanier (pro hac vice motion pending)
THE LANIER LAW FIRM

6810 FM 1960 Road West

Houston, TX 77069

Phone: 713-659-5200

Joseph E. O’Neil

John J. O’Donnell

LAVIN, O’NEIL, RICCI, CEDRONE

190 N. Independence Mall West, Suite 500
Philadelphia, PA 19106

Phone: 215-627-0303

Case 2:13-cV-04663-.]S Document 201 Filed 11/07/18 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned attorney certifies that, on this date, he caused to be served copies of the

foregoing Motion upon counsel of record by ECF tiling.

November7, 2018 BY; M

William B. Igoe

BALLARD SPAHR LLP

1735 Market Street, 515t Floor
Philadelphia, PA 19103
Phone: 215-665-8500

Attorney for Defendant
GlaxoSmithKline LLC

DMEAST #35851966 v1

